54 So. 3d 571 (2011)
Terry Wayne LEWIS, Petitioner,
v.
STATE of Florida, Respondent.
No. 1D10-4679.
District Court of Appeal of Florida, First District.
February 7, 2011.
Terry Wayne Lewis, pro se, Petitioner.
Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.
PER CURIAM.
The petition seeking a belated appeal of the judgment and sentence rendered on July 22, 2009, in Suwannee County Circuit Court case number 08-430-CF, is granted. Upon issuance of mandate in this cause, a copy of this opinion shall be furnished to the clerk of the lower tribunal for treatment as a notice of appeal in accordance with Florida Rule of Appellate Procedure 9.141(c)(5)(D). If petitioner qualifies for the appointment of counsel at public expense, *572 the lower tribunal shall appoint counsel to represent petitioner on appeal.
KAHN, PADOVANO, and CLARK, JJ., concur.